Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 4/14/2022.
2. 	Claims 1, 2, 4, 5, 8-11, 13 and 16-20 are pending in the case. 
3.	Claims 3, 6, 7, 12, 14 and 15 are cancelled. 
4.	Claims 1, 11 and 20 are independent claims. 


	Allowable Subject Matter
Objection to Title is withdrawn.
Claims 1, 2, 4, 5, 8-11,13 and 16-20 are allowed.


REASONS FOR ALLOWANCE

Prior Art fails to expressly teach, suggest or render obvious “wherein the in response to detecting the obtaining operation of the related information of the selected information in the information flow performed by the user comprises: in response to detecting an operation of sliding to a first preset direction performed on the selected information by the user; and wherein the step of generating the index of the related information of the selected information based on the index of the selected information comprises: adding the index of the selected information by a first preset value to generate the index of the related information of the selected information.” as recited in the claims and in combination with the other limitations recited.

In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate the above features, as recited in the context of claims 1, 2, 4, 5, 8-11, 13 and 16-20 in combination with the other elements recited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145